 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDGulf Coast Automotive Warehouse Company, Inc.and Retail Clerks Union, Local No. 455 Char-tered by United Food and Commercial WorkersInternational Association, AFL-CIO. Case 23-CA-6382March 12, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 13, 1977, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfairlabor practices in violation of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended, by refusing to bargainwith Retail Clerks Union, Local No. 455, charteredby United Food and Commerical Workers Interna-tional Association, AFL-CIO. The Board orderedRespondent to cease and desist from refusing tobargain and to bargain upon request of Local 455.Respondent thereupon petitioned the UnitedStates Court of Appeals for the Fifth Circuit toreview the Order of the Board, contending that theBoard's Order should be set aside upon the groundthat the Order is based on an invalid certification.Respondent argued that the Board had improperlyrefused to hold an evidentiary hearing on its objec-tion contending that the Union had promised towaive initiation fees for employees who signedunion authorization cards prior to that election,thereby violating the rule set forth in N.L.R.B. v.Savair Manufacturing Co., 414 U.S. 270 (1973), and,further, that the Board improperly overruled itsobjection and certified the Union. The Board fileda cross-application for enforcement of its Order.On February 5, 1979, the court issued its decision2in which it denied the Board's application for en-forcement, set aside the Board's Order, and re-manded this matter to the Board for an evidentiaryhearing on Respondent's objection.On May 11, 1979, the Board remanded this pro-ceeding to the Regional Director for Region 23and directed that a hearing be held before an ad-ministrative law judge for the purpose of takingevidence on Respondent's objection in accordancewith the court's remand. In addition, the Board di-rected that, upon the conclusion of the hearing, theAdministrative Law Judge should issue a decisionI 230 NLRB 881.2 Gulf Coast Automotive Warehouse Company, Inc v N.L.R.B., 588F.2d 1096 (1979).248 NLRB No. 58containing findings of fact based upon the evidencereceived.On November 7, 1979, Administrative LawJudge Timothy D. Nelson issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto reaffirm its prior Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby affirms as its Order the Orderheretofore entered in this proceeding on July 13,1977 (reported at 230 NLRB 881).DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:This remanded case was heard by me in Houston, Texas,on June 18, 1979. It arose as follows: on August 13, 1976,in Case 23-RC-4391, pursuant to a petition filed byRetail Clerks Union, Local 455, chartered by RetailClerks International Association, AFL-CIO (theUnion),' a secret-ballot election was held among a unitof fulltime and part-time employees employed in thewarehouse of Gulf Coast Automotive Warehouse Com-pany, Inc. (Respondent). The Union won that electionby a vote of 28 to 6. Respondent filed objections to thatelection which included the claim that the Union hadpromised to waive initiation fees for employees whosigned union authorization cards prior to that election,thereby violating the rule set forth in N.L.R.B. v. SavairManufacturing Co., 414 U.S. 270 (1973). Following an in-vestigation thereof by the Regional Director for Region23 of the National Labor Relations Board, and withoutholding an evidentiary hearing thereon, the Regional Di-rector overruled the employer's objections and certifiedthe Union as the exclusive collective-bargaining repre-sentative of Respondent's warehouse employees.Respondent tested that certification by refusing to rec-ognize or bargain with the Union. Thereafter, in the in-stant Case 23-CA-6382, the General Counsel moved theBoard for summary judgment upon its complaint thatRespondent was unlawfully refusing to bargain with theUnion in violation of Section 8(a)(5) of the NationalLabor Relations Act, as amended (Act). On July 13,l Pursuant to the Union's unopposed motion made at the hearing, theUnion's name was amended to read as it presently appears above. Thisreflects a recent merger between the former Retail Clerks InternationalAssociation and the Amalgamated Meat Cutters and Butcher Workmenof America. GULF COAST AUTOMOTIVE WAREHOUSE3811977, the Board issued a Decision and Order grantingthe General Counsel's Motion for Summary Judgment,finding that Respondent violated Section 8(a)(5) and (1)of the Act, and ordering Respondent to recognize andbargain in good faith with the Union.2Respondent petitioned the United States Court of Ap-peals for the Fifth Circuit for review of the Board'sOrder directing it to bargain with the Union and theBoard cross-petitioned for enforcement of its Order. OnFebruary 5, 1979, the Fifth Circuit denied the Board'sapplication for enforcement, set aside the Board's Order,and remanded this matter to the Board for an evidentiaryhearing on the Employer's objections to the election onthe above noted Savair issue.3Pursuant to the Fifth Circuit's remand, the Board, byunpublished Order dated May 11, 1979, remanded thisproceeding to the Regional Director for Region 23 forthe purpose of arranging a hearing on Respondent'sSavair objection before an administrative law judge andto issue notice thereof. The Board further ordered thatthe Administrative Law Judge prepare and serve on theparties a decision containing findings of fact based uponthe evidence received pursuant to the provisions of itsOrder, conclusions of law, and recommendations.That hearing was held pursuant to due notice, and allparties appeared through counsel or through representa-tives and were given full opportunity to examine andcross-examine witnesses and to introduce evidence bear-ing on Respondent's Savair objection.Accordingly, pursuant to the Board's Order, upon theentire record herein, including my observation of the de-meanor of the witnesses, I hereby make the following:FINDINGS OF FACT1. INTRODUCTIONIn Savair, supra, the Court held that it is objectionableconduct warranting setting aside the results of an elec-tion when a union tells employees during an organiza-tional campaign that they will not have to pay union ini-tiation fees if they sign authorization cards for the unionbefore the election. The Court reasoned that such initi-ation fee waivers to only employees who sign authoriza-tion cards before an election permit the union "to buyendorsements and paint a false portrait of employee sup-port during its election campaign."4At the hearing, Respondent called three employee wit-nesses in support of its objection that the Union had en-gaged in such impermissible preelection waivers of initi-ation fees. The Union called three union representativesas witnesses. In substance, the Union's witnesses deniedthat the Union had ever, on any occasion, told employ-ees that initiation fees would be waived for preelectioncard signers. As shall be seen from the discussion below,with one minor exception, the Union's witnesses flatlycontradicted the testimony of Respondent's witnesses.52 230 NLRB 881 (1977).3 Gulf Cart .4uoroive Wachosc Compan, Itce .L. R.h, 588F2d 1096 (5th Cir 1979)" 414 U S 272 274, fn 4a The exception being the testimony of Respondent's itness Salas,who attributed Savair- iolati e inducements to an unnamed card solicitor,The case turns on credibility and it is my ultimate con-clusion, based primarily upon the demeanor of the re-spective witnesses and the manner in which they testi-fied, that Respondent's witnesses were not believable inmaterial portions of their testimony.A. The Testimony of Michael WhiteIt is undisputed that Respondent's warehouse employ-ee Terry McDaniels, who was not called as a witness,made an initial contact with the Union for the purpose ofachieving representation in the warehouse unit. A meet-ing was scheduled and took place on or about May 5,1976," at a coffeeshop. McDaniels invited Zone ForemanMichael White, who did testify, to that meeting. Whiterecalled that Bob Comeaux, C. B. Smith, Isabelle Sellard,and Arlene Carrow were present for the Union.7 It isnot disputed, as White testified, that one of the unionagents (Comeaux, according to White) told White andMcDaniels that it would be necessary to have authoriza-tion card signatures from over 51 percent of employeesin the warehouse unit before the Union would be entitledto recognition, and that the agent brought out a contractwhich the Union had with a Kroger store for purposesof illustration of what the Union could do for Respon-dent's employees. One of the agents also told White andMcDaniels to pass out authorization cards during breaksand lunch periods and during off-duty hours. After estab-lishing this background, Respondent's attorney askedWhite as follows:Q. With respect to gathering the cards, what ifanything did the Union give you in terms of a salestalk?A. We were told that there would be no tuition[sic] fee as long as the employee signed a cardbefore the election and those that did not sign untilafter the election would have to pay the fee.After clarification through a leading question thatWhite meant "initiation fee" rather than "tuition fee."White was asked by Respondent's counsel:Q. Who gave you that instruction?A. I would say it would be Bob Comeaux.White further testified that there was nothing said bythe union representatives regarding the Union's "prac-tices with respect to initiation fees" and that there wasnothing said in that meeting regarding the Union's "con-stitution or bylaws." White thereafter stated that he andMcDaniels passed out authorization cards during breaksand lunch hours and after hours during the next fewdays and, between them, secured 25 to 30 cards. Whiterecalled personally collecting "about 15" cards. Askedhow he "went about doing it," White replied:thereby making it impossible for the Union to adduce directld) onlradic-tor) testimonyUnless stated otherwise all dates hereinafter are in 1976' Carrou and Smith credibl) testified. and I find, that also presenlt atthe meetinlg s .as John Gourlay. field assistanl tI the president of theLnlon, international hods 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDI approached the employee and asked them if theywanted to join the Union, and I was asked, youknow, did this card mean that they are joining or torepresent them, and I told them that the card onlyrepresented them for the Union to come in for bar-gaining purposes to negotiate a contract or some-thing like that.And they asked about what the Union could do andit was like better benefits, and I think we told thempaid holidays, you know, stuff that we would try toget. And I also stated that if you signed up nowyou wouldn't have no fee to pay, and if you signedup after the election you would have a fee.After this 2-day card solicitation interlude, White andMcDaniels met again on May 7 with the same union rep-resentatives at the same coffeeshop. White testified thatthis second meeting was rather brief, and that the unionrepresentatives told him that the Union "needed a fewmore cards ...to make our 51 percent ...." Askedby Respondent's counsel whether anything further wassaid "with respect to initiation fees," White replied:We were told the same thing about those whosigned up before wouldn't have the fee and thoseafter would.Asked again who made that statement during the secondmeeting, White replied: "I still believe that was Bob Co-meaux." White did not recall any further details regard-ing the second meeting.Within the next few days, so White testified, he andMcDaniels gathered additional authorization card signa-tures. Again asked what he recalled about conversationswhile he was attempting to gather additional cards,White replied:Nothing other than what I stated before aboutbetter benefits and paid holidays and tuition [sic] orthe fee, by paying after you sign up, I mean afterthe election, you would have to pay the fee."About a week" after the second coffeeshop meetingwith the union representatives, White stated that he at-tended a general organizing meeting held by the Unionat a Ramada Inn which was also attended by the sameunion representatives identified earlier.8White statedthat the meeting was attended by between 35 and 40 em-ployees. Summarizing, White stated, "That meeting wasjust an open meeting for everybody to ask their ownquestions, you know, as to what they could expect to getinto a contract. It was discussed whether, you know,they would get, how much money, or what they wantedin the contract as far as money, benefits, holidays, betterworking conditions." White acknowledged, at this point,that the Union did not have a majority of persons in theI Based ot( Ihe credible recollections of the Uni non'\ s itneses. corrobo-rated h the date on the authorization card signed b Respondent's II-ness Sharlene Herring (ho estified about the same "first Ramada Innmeeting" referred to by White) I find that he meeting occurred on May19unit signed up on authorization cards at that time. Askedfirst by Respondent's counsel whether there was "anydiscussion about signing additional cards at that meet-ing," White first replied, in substance, that more cardswere passed out and were signed by persons at the meet-ing. When pressed further by Respondent's counselwhether "anything was said about initiation fees" at themeeting, White replied, "I don't recall it being said as towhere I remember it, no."After a lengthy colloquy in White's absence, White re-turned to the stand and was asked whether anything wassaid regarding union dues at the meeting. Replying affir-matively, White was then asked whether Comeaux hadsaid anything regarding initiation fees. This time Whitereplied affirmatively and elaborated, saying:Other than what I have stated before, that's all I re-member, that he said that those who signed beforethe election would have no fees and those afterwould.White finally described a further "general meeting" ofwarehouse unit employees held approximately a weekafter the earlier one, likewise held at the Ramada Inn,and with about 35 to 40 employees in attendance.9Whitereported that, in addition to the other union representa-tives previously named, International Representative Mi-chael Woods was also in attendance. Summarizing "whatwas discussed" at that meeting, White stated:This one was more or less basically the same thingthat was discussed prior to the first one, but therewas talk of striking, if necessary, and then the unioncontract, itself.When pressed by Respondent's counsel regarding wheth-er anything was said "about union cards or initiationfees," White replied, "I don't recall." While recallingthat Woods did most of the talking at that meeting,White repeated that he did not recall Woods saying any-thing regarding initiation fees.B. Testimony of Dora SalasSalas testified, in substance, that "around the firstweek of May" she was approached at work by a fellowemployee (whose identity she did not know then norwhen she testified) who asked her to sign a union au-thorization card. Salas testified as follows regarding whatwas said to her by the unnamed individual before shesigned the card:I was told to sign this card in order for the Unionto represent us in negotiations or whatever, and so Ijust took the card and I asked, you know, I waskind of undecided, and he said, "Well, if you signnow you will not have to pay later on any fees, butif you wait until after the election then you wouldhave to pay."The Union's witnesses credibly recalled that the "second Ramada Imeeting" was on May 27 1 so find GULF COAST AUTOMOTIVE WAREHOUSE383Salas also testified regarding similar "rumors" aboutinitiation fees which she had heard (apparently from hersister-in-law).C. Testimony of Sharlene HerringHerring, a bookkeeper for Respondent during theunion organizational drive, saw Terry McDaniels withunion authorization cards but apparently was not solicit-ed by McDaniels to sign one. She testified that she didsign such a card at the Union's "first meeting" (i.e., thesame one described earlier by White which is found tohave occurred on May 19). Herring recalled that ap-proximately 50 to 55 employees attended that meeting.She stated further that Comeaux, C. B. Smith, ArleneCarrow, and Isabelle Sellard were the union representa-tives in attendance. Without identifying which individualor individuals she was describing, she stated: "They kept,you know, kind of rushing us to sign them, you know,and standing around us to get us to sign them." Askedby Respondent's counsel whether anything was said byanyone regarding "initiation fees," Herring replied:Oh, yeah, they said that as far as initiation fee, therewouldn't be one before, if you got it, if you signed acard then, that the initiation fee would be none, andthen if you were new and came in and signed acard then after the election, then you would have topay an initiation fee.Herring thereafter identified Comeaux as the speakerwho made those remarks.She also testified on direct examination that she attend-ed another meeting "about the end of May" at the sameplace, again attended by about 50 employees.'° In addi-tion to the union representatives named as appearing atthe first meeting she also recalled that Woods attendedfor the Union. When he was asked "What was discussedat that meeting?" Herring replied,More or less the same thing that was discussed afterthe first one. It was better, you know, we wouldget better pay and better benefits, and the samething about the initiation, that if you signed a card,you know, now, there wouldn't be an initiation fee.If you sign a card now there wouldn't be any initi-ation fee and then if you came in after the election,you would have to pay.Herring was unable to attribute the foregoing remarks toany particular person at the second meeting, however.She further testified that she attended other union meet-ings thereafter but did not recall that the subject of initi-ation fees was ever again discussed. On cross-examina-tion, confronted with her affidavit given to the Boardduring the investigation of Respondent's objections tothe election, Herring retrenched and amended her testi-mony to say that she did not recall there being any men-'" Found t hbe hc a. 27 meting a the Ramada Inn dl rhed e:rll-er by Whiletion of initiation fees except at the first of the two meet-ings which she described (i.e., the one on May 19).D. Testimony of the Union's Witnesses1. Arlene CarrowArlene Carrow, a newly employed organizer for theUnion, was in attendance at the May 5 and 7 meetingsbetween the Union and employees White and McDanielsin the coffeeshop. In addition to the persons named byWhite as being in attendance at the May 5 meeting,Carrow said that John Gourlay, field assistant to theUnion's divisional director, was also present. Carrow,Isabelle Sellard, and C. B. Smith were, in Carrow'swords, "brand new on the [Union's] staff' and were re-ceiving training in organizing from Gourlay. Carrow tes-tified that the subject of initiation fees was not raised ateither the May 5 or 7 coffeeshop meetings with Whiteand McDaniels.With respect to the May 19 and 27 general organizingmeetings held at the Ramada Inn, Carrow also recalledthat Gourlay was present for the Union in addition toherself, Sellard, and Comeaux. She recalled that Smithwas not present at the first May 19 meeting. Carrowstated that the subject of initiation fees was not raised atthe May 19 meeting.With respect to the May 27 meeting, Carrow statedthat that meeting included Union Representatives Co-meaux, Michael Woods, Isabelle Sellard, and herself. Shedid not recall whether Smith was in attendance. Shedefinitely recalled that Gourlay was not there. She testi-fied that there was no mention of initiation fees at thisMay 27 meeting either.Carrow did recall, however, that the subject came upat a later Ramada Inn meeting. According to Carrow thesubject arose as follows:The question was asked about do they have to payinitiation fees and stuff like that, and Mr. Woods ex-plained to her that no one would be asked to jointhis Union, no one would be asked to pay uniondues or initiation fees. After-what he did explainto them was that after ratification of the meeting,after ratification of a contract signed by the Compa-ny and by the Union, that those employees thatjoined the Union before 30 days after ratificationwould be, would not have to pay an initiation fee,and those that signed up for the Union after that 30days after ratification would therefore pay an initi-ation fee.2. C. B. SmithSmith corroborated Carrow's recollection as to thepresence of Gourlay at the May 5 coffeeshop meetingwith White and McDaniels. He likewise recalled thatGourlay was present at the May 7 coffeeshop meetingwith White and McDaniels. He testified that the subjectof initiation fees did not arise during either such meeting.On cross-examination, however, Smith acknowledgedthat he may have not been present during the entiresecond coffeeshop meeting on May 7. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith was not present at the "general" meeting withRespondent's employees on May 19 at the Ramada Inn.He did attend subsequent general organizing meetings,however, including on May 27, and on approximatelyfive other occasions, the last one being on August 12.Smith recalled that the subject of initiation fees did arise"at a couple of the meetings that was conducted by MikeWoods ..." (and after the May 27 meeting). Smith furtherrecalled that a question arose about the union policy re-garding initiation fees after Respondent put out somecampaign literature on the subject. According to Smith:Mr. Woods explained the fact that after a contracthad been ratified and signed by both the Companyand the Union, 30 days after that no one-duringthe first 30 days, no one would be required to payan initiation fee.Anyone choosing to join this Union 30 days after acollective-bargaining agreement had been reachedbetween the Company and the Union, they wouldbe required to pay an initiation fee. ' 3. David Michael WoodsThis witness, referred to throughout the record as Mi-chael Woods, has been employed by the Union or its In-ternational since 1972, with one 3-month break in service3-1/2 years earlier. For the past few years he has been anInternational representative doing organizing work in anine-state area. He spent about a third of his time as anorganizer for the International within the Houston area,involved in about 25 or 30 organizing programs. Accord-ing to Woods, since he first became employed by theUnion in 1972, the Union has had a standard "practice"concerning initiation fees as follows:Anybody wishing to join the Union within 30 daysafter the ratification of a contract, we waive the ini-tiation fee if they join in that period of time.If they don't join within the 30 days, they will berequired to pay the initiation fee.Elaborating, Woods stated that this practice applied to"anybody within the bargaining unit" without regard towhether or not they had been employed prior to the rati-fication of a union contract.Woods recalled that in his capcity as director of orga-nizing for the Union, he attended all "general" employeemeetings with Respondent's employees from May 27 andthereafter. In one such meeting he recalled the issue ofinitiation fees being brought up by one of the warehouseemployees. On that point Woods testified:The question that was brought up, as I guess earlierhas been testified to, the Company had put on cam-paign of literature regarding dues, fines and assess-ments and whatnot.i i As Smith recalled it. Wooids, x as "talking aiboult itilltioII fees i ref-erence to propaganda fr,,it literature put iou bh the Cormpanl refer-ring to the high dues aid the high salaries aid the ice cr, and niceclotlhes ad Ihc iitiation fees that ' charged by uniitnsAn employee brought up, "What about the largeinitiation fees that we have to pay?," and I an-swered the question, as stated before, "The generalpolicy that we have within the local union and theinternational."d* * * I*I told that employee and the rest of them while wewere in a group at that meeting the same thing, thatif they were there or employed during the time thatthe contract was ratified, anybody there at thattime, within 30 days thereafter, would not be re-quired to pay an initiation fee. Anybody there afterthat 30 days would be required to pay an initiationfee.Woods' recollection was that that subject came up "atone or two of the meetings" immediately following thisfirst appearance at the May 27 meeting, linking that testi-mony to his recollection that "the Company didn't starttheir campaign until that time."II. CONCLUDING FINDINGSFocusing for the moment on the testimony of Whiteand Herring, it is plain that, if credited, either of theiraccounts would sustain Respondent's objection underSavair. In its post-hearing brief, Respondent devotes mostof its argument to the proposition that, if White and Her-ring are credited, then it does not matter, as the Unionhas argued, that Woods may have dispelled any earliermisapprehensions among Respondent's warehouse em-ployees about the Union's policy with respect to thewaiver of initiation fees. Without reiterating its argumenton that latter point, I agree with Respondent to thatextent. Thus, were I to conclude that White and Herringtestified truthfully and accurately, I would find that Re-spondent had sustained its burden of establishing that theUnion was responsible for statements made to substantialnumbers of employees in the prospective voting unitwhich violated the Savair strictures.After careful study of their testimonial demeanor,however, I formed the distinct impression that bothWhite and Herring were untruthful witnesses. Both ofthem seemed studiedly vague on material points of testi-mony, being seemingly unwilling to attribute specificstatements to specific agents of the Union, and relyinginstead on conclusionary characterizations. Neither dideither witness indicate any ability to recall the context inwhich alleged Savair-violative statements were made-again suggesting to me that they had no genuine recol-lection of the events in question. Each of them furtherrequired considerable prompting before "recalling" thatimproper waiver statements were made. 12a As noted supra. regarding While's account of the Ma) 19 meleting.he first professed no recolleclion of any statemenls about iniliatiiT feesFollos kitng a colloquy among the Adinisirative L.avk Judge and counsel.during Nwhich While aras excused. he rclurned anid ras again sked thesame question This ime, inexplicahl .ie ptofessed to recall thait utionagents did speak ahout l ilittion fee a the MiN! 9 meeting his nierelillnfirllled all iilptsiiil sshich I had lreid, firnicd ilhOl \i lhite --halhe was tilorinig ad shaping his testionii.hsed on his iassunmptionsC ijttllcd GULF COAST AUTOMOTIVE WAREHOUSE385White, particularly, testified in a wooden manner, rit-ualistically attributing the same Savair-violative "magicwords" to vaguely identified union agents in virtuallyevery encounter he had with them. Similarly, I found in-credible White's testimony that he used those same"magic words" in each and every instance of solicitationin which he engaged.'3 I am further moved to believethat White was untruthful by comparing what he saidduring the original investigation of Respondent's objec-tions with his testimony at the hearing. As characterizedby the Fifth Circuit, White's investigative affidavitstated14that "as he distributed authorization cards toemployees, he repeated the challenged [preelection initi-ation fee waiver] statements, previously told to him byunion agents. ... [and that] a majority of employees in theunit returned signed cards to him. [Emphasis supplied.]"Ibid. Of course, \White's testimony at the hearing wassubstantially different as to the number of employeeswhom he personally solicited to sign cards. As he ac-knowledged, White's solicitation was directed at fewerthan a majority of unit employees. The efforts of Whiteand cosolicitor McDaniels together, according to White,resulted in obtaining fewer than a majority of cards,thereby requiring the Union to seek additional signaturesat the May 19 and 27 meetings.I am inclined to draw the inference from this discrep-ancy and from White's testimonial demeanor, that, fromthe very start, White has shaped his testimony to supporta finding that the Union, through White's actions alone,tainted its preelection campaign with Savair-violativestatements. And even if this inference were strained dueto the limited evidence before me, I cannot ignoreWhite's discrepant accounts in testing my own impres-sions noted above about White's apparent unreliability.In short, White's demeanor and the quality of his testi-mony was so poor that I would place no credence in hisaccounts of key matters, absent independent, reliable cor-roboration.Turning to Herring's testimony, it was only barelycorroborative of White's, and reflected to me the samedegree of suspicious vagueness and inconsistency, war-ranting the inference that it was the product of inven-tion. Comparing her testimony about the May 19 and 27meetings with White's reveals little in the way of reliablecorroboration except in their conclusionary statementsthat Comeaux'smade classically Savair-violative state-ments. Neither were my doubts about Herring resolvedabout hat Respondenl's counrsel anted to hear-and that he had nogenuine recollection that initiation fee saiver statements sere madeis Surel. among those employees honl W'hite approached heremust have been at least some who ould not have to hear a iitiation-fee aier statement heftre cutting White off in his "sales pitch" and tell-ing hint hat the \tiould ignl union card14 Whiltes aifidasil stas ilt iitroduced at the hearing I am relyinghere on he Fifth Circuit's characteriation of its contents 588 F 2d at1099Is The record sho, s that the rname "Comcaux" was suggested oWhite by Respondent's ciu sel as the union agent ho ittered these re-marks White did not deperndenitl recall ConcaLN its the speaker Her-ring agreed that Conieltix nmade the Srtr-solaie statements ithoutdirect suggestion from Respiondcnt's counsel. but Herring sas also pre-sent during White's prim testnimonn, and I do no diicoauit the likelihoodthat counsel's earliher suggestion of the name prompted Htrring's tlestimony in this regardin her favor by her seeming willingness to attribute im-proper initiation-fee waiver statements to union agents atboth the May 19 and 27 meetings. 16By contrast, each of the Union's witnesses testifiedwith a far greater appearance of sincerity and conviction,and with far greater contextual recall than did White andHerring about the same events. Carrow, particularly,struck me as an alert and attentive person with a genuinememory for the events occurring in the May 5 and 7 cof-feeshop meetings, and in the May 19 and 27 "general"meetings at the Ramada Inn. I was likewise very favor-ably impressed with Woods' demeanor and apparent sin-cerity in testifying about what he admittedly did say onthe subject of the Union's policy respecting initiation-feewaivers in one or more post-May 27 meetings with Re-spondent's employees at the Ramada Inn. Regarding Salas, her testimony would not establish, ofitself, that Savair-violative statements occurred in morethan her own instance of card signing. 8Finally, while not decisive in my discrediting ofWhite, Salas, and Herring, the following considerationsseem to me to further undermine the truthfulness of theirrespective accounts:I. If, as is undisputed, it was the Union's generalpolicy to require no payment of initiation fees from anyunit employees employed at any time up to 30 days aftera union contract was reached with Respondent and rati-fied by the Union's members, why would the Union sys-tematically announce a different policy-especially onewhich so plainly runs afoul of the Savair test and which,through widespread communication to employees (asWhite and Herring would have me believe), would bereadily discoverable by Respondent and would constitutean ample basis for upsetting any election victory by theUnion'?2. In a "right-to-work" State, such as Texas, whywould the Union recklessly risk violating the Savair rulewhen it could be presumed that substantial numbers ofemployees would be unmoved by initiation-fee "waiver"statements in any case, because they could never be re-quired to join the Union in order to keep their jobs. and,therefore, could never be forced to pay an initiation fee?In addition to the considerations just noted. I havestudied the record as a whole and have given lengthyI After first testifying glibhl that someone (she couldn't recall sh ho)reiterated an improper s"aiser statement at the Ma' 27 meeting, shejust as glibly retracted and amended that teslirnoni hen confronrtedi ith her o n nconsistenl affidavit gi, en during the original Ins esigatlonof the hbjections(7 Crediting Woods. as corroborated bh Carrots and C B Smith.',hat Woods did say on that sthJjecl did nolt iolate the Saiir strictutireRespondent does not argue olhersise(R I reject as unreliable hearsa, Salas arious aittenpt to tlunteerwhat she had heard "around" (from her sister-in-las) o) the subhject ofInitiation fee d ali ers Apart from the ustUImar llnreI lahitl if such tes-timotis, the a i xn \hich sih s estimony from Salai emerged suggestedthat she ila oerl! eager ito discredit the Unloll' s orgallinitig camnpaignlikes ise, her statemenl that she as "kind of unldecided hCefore the lun-named) stlici tor uttered Ihc ffe nse "magic l ords." sIruck ie ais l sl-cere, self-,erl uig. ilad urelilableIt is useful to recall here that "an eploec , thouight (or fter-thottJghl,) as lo s \\h he signed a uiln card canlllio[ gatlse he oiS eraction f ha\ ig signed .I cardl designaittig a Wtltlit as harglllilig agent "Jt S .I/A. Inc .\ I. R B. 185I F 2d '32, '4. crt ldentied 341 t S914 (D C Cir 1950) ad cask cited 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDand serious consideration to the other "probabilities" forthe purpose of testing whether or not my impressions re-garding the unreliability of White, Salas, and Herringought to be acted upon and, in fact, be critical to my res-olution of these issues. While not insubstantial argumentsmay be made either way from a consideration of therecord as a whole and from consideration of the inherentprobabilities of the situation, I have found nothing sopersuasive in either area as to warrant setting aside thosecredibility impressions. Admittedly, the Union's interestsin the outcome must be taken into account in evaluatingthe reliability of the testimony of Carrow, Smith, andWood. Therefore, had White, Salas, and Herring made amore favorable impression on me, or had their testimonybeen more reliably corroborated, the fact of the Union'sinterest in the outcome might well have been decisive inresolving credibility in favor of Respondent's case, not-withstanding the seeming sincerity of the Union's wit-nesses. But, as the Fifth Circuit observed, Respondentbore a "heavy burden"'9in seeking to support its claimthat the Board's secret-ballot election was so tainted bythe Union's alleged preelection misconduct as to warrantignoring the election results and directing a new election.Based on all of the foregoing considerations, I conclude"' 588 F.2d at 1099. See. also, e.g., Harlan #4 Coal Company vN.L.R.B., 490 F.2d 117, 120 (6th Cir. 1974); N.L.R.R v. Mattison Ma-chine Works, 365 U.S 123 (1961).that Respondent failed in that burden by presenting onlythe unreliable accounts of White, Herring, and Salas.Having so determined, I hereby render the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent failed to show that the Union engagedin conduct preceding the August 13, 1976, election war-ranting setting aside the results of that election.RecommendationsUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, and the Board's remanding instructions, it ishereby recommended that the Board enter an Orderagainst Respondent containing the same cease-and-desistprovisions and affirmative remedial action provisions asare contained in the original Order of the Board hereinreported at 230 NLRB 881, 883 (1977), all in accordancewith that portion of the Board's Decision and Order cap-tioned "The Remedy."20 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.